significant index nos department of the treasury l u q internal_revenue_service washington d c tax_exempt_and_government_entities_division bec se t-ep kato ai in re company dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted this letter also acknowledges the modification of your request of date as your authorized representative stated by letter of date which was transmitted by facsimile you have withdrawn your requests for a waiver of the minimum_funding_standard for the plan_year withdrawn your request for a waiver of the the code on the accumulated_funding_deficiency for the plan_year ending date in h excise_tax due under sec_4971 of and you have the company has an april to march fiscal_year the information furnish indicates that the company had _ negative earnings for the fiscal years ending le in response to these losses and its a inability to service its debt the company significantly reduced fixed payroll costs and sold off its real_estate facilities leasing back a portion for its own use using the proceeds to pay off a substantial portion of its debt to its principal lender concurrently the lender agreed to convert the remaining debt to preferred_stock under an agreement under which the company is required to repurchase such stock over three years beginning with the fiscal_year endin after these changes the company was able to report positive earnings for the fiscal_year endin year ending however through the first four months of the fiscal he company has reported negative earnings as of se the vatue of the assets of the plan was equal tol of the plan’s current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years - within the meaning of sec_412 of the granted for such years and shall be timely made code without a waiver being the company pays within days of the date of the ruling letter the excise_tax applicable under sec_4971 a of the internal_revenue_code associated with the funding deficiency for the plan_year ended lf these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date which was transmitted by facsimile your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year onde should be entered on schedule b actuarial information a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file a copy of this letter is also being employee_plans classification in furnished to the enrolled_actuary for the plan sent to the manager ne a copy of this letter should be the date of this letter if you have any questions on this ruling letter please contact sincerely norman greenberg manager employee_plans actuarial group
